19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 1 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 2 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 3 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 4 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 5 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 6 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 7 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 8 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 9 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 10 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 11 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 12 of 15
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 13 of 15
19-23489-rdd       Doc 1     Filed 08/19/19      Entered 08/19/19 10:06:04              Main Document
                                                Pg 14 of 15


PAUL HASTINGS LLP
200 Park Avenue, New York, NY 10166
Telephone: (212) 318-6000
Facsimile: (212) 319-4090
Pedro A. Jimenez
Irena Goldstein

Proposed Attorneys for the Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- X
                                                                : Chapter 11
In re:                                                          :
                                                                : Case No. 19-______-____
MAXCOM USA TELECOM, INC., et al.1                               :
                                                                : (Joint Administration Requested)
                                                                :
                  Debtors.                                      :
--------------------------------------------------------------- X

                             CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure and Rule

1007-3 of the Local Bankruptcy Rules for the Southern District of New York, there are no known

corporations that directly or indirectly own 10% or more of any class of Maxcom Telecomunicaciones,

S.A.B. de C.V.’s equity interests.




1
        The Debtors, together with the last four digits of each Debtor’s tax identification number, Maxcom USA
        Telecom, Inc. (7220) and Maxcom Telecomunicaciones, S.A.B. de C.V. (8KT0). The location of Debtor
        Maxcom Telecomunicaciones, S.A.B. de C.V.’s corporate headquarters and service address are: Guillermo
        González Camarena, 2000, Centro Ciudad, Santa Fé, Mexico, CDMX. The service address for Debtor
        Maxcom Telecom USA Inc. is c/o United Corporate Services, Inc., Ten Bank Street, Suite 560, White
        Plains, NY 10606.

                                                      1
19-23489-rdd   Doc 1   Filed 08/19/19    Entered 08/19/19 10:06:04   Main Document
                                        Pg 15 of 15
